                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

Corey Blocker,                               )
            Plaintiff,                       )
                                             )       No. 1:19-cv-48
-v-                                          )
                                             )       HONORABLE PAUL L. MALONEY
United States of America &                   )
Donald Trump.                                )
              Defendants.                    )
                                             )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       On January 22, 2019, Plaintiff Corey Blocker, proceeding pro se, filed a civil

complaint alleging that many federal laws and executive orders are unconstitutional and

deprive citizens of the United States of the “constitutional right to life, liberty and the pursuit

of happiness.” Blocker says the laws he is challenging include, but are not limited to: “EO

10990, EO 10995, EO 10998, EO 11000, EO 11001, EO 11002, EO 11003, EO 11004,

EO 11005, EO 11051, EO 11310, EO 11049, EO 11921, EO 13688, EO 13603, AND

THE FOLLOWING ACTS INTERNATIONAL EMERGENCY ACT, THE PATRIOT

ACT, NS AND DEFENSE ACT.”

       The Court issued an order of reference referring the action to the magistrate judge

under 28 U.S.C. § 636(b)(1)(A) and the matter is now before the Court on Blocker’s

Objections to a Report and Recommendation issued by the magistrate judge which

recommends denying Blocker’s motion for leave to amend his complaint and granting the

United States’ motion to dismiss for lack of subject-matter jurisdiction.
       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with a report and

recommendation (R & R) issued by a magistrate judge, a party has fourteen days to file written

objections to the proposed findings and recommendations. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b). A district court judge reviews de novo the portions of the R & R to which

objections have been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Only those

objections that are specific are entitled to a de novo review under the statute. Mira v.

Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district court need not

provide de novo review where the objections are frivolous, conclusive or too general because

the burden is on the parties to “pinpoint those portions of the magistrate’s report that the

district court must specifically consider”). Failure to file an objection results in a waiver of

the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d 976, 984 (6th

Cir. 2005).

       Ultimately, after a de novo review of Plaintiff’s objections, the Court concludes that

the magistrate judge did not err by concluding that the action must be dismissed for lack of

subject-matter jurisdiction. Blocker’s complaint borders on incomprehensible; at various

times, he complains that he lacked credit to purchase a car, that various executive orders

exceed the President’s constitutional authority, and that the government is spying on his every

communication. Even under the liberal pro se pleading standard, the Court concludes that

Plaintiff has failed to establish his standing to bring the claims pleaded in his complaint and

in his proposed amended complaint. See Lujan v. Defenders of Wildlife, 505 U.S. 555

(1992).

                                               2
      The R & R is thus adopted as the opinion of the Court (ECF No. 24), and Plaintiff’s

objections (ECF No. 27) are overruled.

      Defendant’s motion to dismiss (ECF No. 13) is GRANTED. Plaintiff’s motion for

leave to amend his complaint (ECF No. 9) is DENIED. Plaintiff’s “Motion for order

demanding Case Credit Union submit all facts requested” is DISMISSED AS MOOT.

      Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

      JUDGMENT TO FOLLOW.

Date: April 25, 2019                                         /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge




                                           3
